          Case 1:21-cv-00472-JPC Document 1 Filed 01/19/21 Page 1 of 16




LEE LITIGATION GROUP, PLLC
C.K. Lee (CL 4086)
Anne Seelig (AS 3976)
148 West 24th Street, Eighth Floor
New York, NY 10011
Tel.: 212-465-1188
Fax: 212-465-1181
Attorneys for Plaintiff, FLSA Collective Plaintiffs and the Class

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


MIGUEL CANDIA,
on behalf of himself, FLSA Collective Plaintiffs
and the Class,                                               Case No.:

                      Plaintiff,                             CLASS AND COLLECTIVE
                                                             ACTION COMPLAINT
                      v.
                                                             Jury Trial Demanded
TASTEBUD MARKET LLC
     d/b/a MODERN BREAD AND BAGEL,
     d/b/a ARBA,
JOSHUA BORENSTEIN, and
ORLY GOTTESMAN,

                      Defendants.



            Plaintiff, MIGUEL CANDIA (“Plaintiff” or “Plaintiff CANDIA”), on behalf of

himself and others similarly situated, by and through his undersigned attorneys, hereby files this

class and collective action Complaint against Defendants, TASTEBUD MARKET LLC d/b/a

MODERN BREAD AND BAGEL, d/b/a ARBA (“Defendant Tastebud” or “Corporate

Defendant”), JOSHUA BORENSTEIN, and ORLY GOTTESMAN (“Individual Defendants,” and

together with Corporate Defendant, “Defendants”), and states as follows:
            Case 1:21-cv-00472-JPC Document 1 Filed 01/19/21 Page 2 of 16




                                        INTRODUCTION

       1.       Plaintiff alleges, pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C.

§§201 et. seq. (“FLSA”), that he is entitled to recover from Defendants: (1) unpaid overtime due

to a fixed salary, (2) liquidated damages, and (3) attorneys’ fees and costs.

       2.       Plaintiff further alleges that, pursuant to the New York Labor Law (“NYLL”), he

is entitled to recover from Defendants: (1) unpaid overtime due to a fixed salary, (2) unpaid spread

of hours premium, (3) statutory penalties, (4) liquidated damages, and (5) attorneys’ fees and costs.

                                 JURISDICTION AND VENUE

       3.       This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §216(b), 28

U.S.C. §§1331, 1337 and 1343, and has supplemental jurisdiction over Plaintiff’s state law claims

pursuant to 28 U.S.C. §1367.

       4.       Venue is proper in the Southern District pursuant to 28 U.S.C. §1391.

                                            PARTIES

       5.       Plaintiff, MIGUEL CANDIA, is a resident of Bronx County, New York.

       6.       Corporate Defendant, TASTEBUD MARKET LLC d/b/a MODERN BREAD

AND BAGEL, d/b/a ARBA, is a domestic limited liability company organized under the laws of

the State of New York with a principal place of busines at 472 Columbus Avenue, New York,

NY 10024 and address for service of process at Registered Agents Inc., 90 State Street, Suite 700,

Office 40, Albany, NY 12207.

       7.       Individual Defendant JOSHUA BORENSTEIN is an owner and a principal of

Corporate Defendant. JOSHUA BORENSTEIN exercised control over the employment terms

and conditions of Plaintiff, FLSA Collective Plaintiffs, and Class Members. JOSHUA

BORENSTEIN had and exercised the power and authority to (i) fire and hire, (ii) determine rate



                                                 2
           Case 1:21-cv-00472-JPC Document 1 Filed 01/19/21 Page 3 of 16




and method of pay, (iii) set employee work schedules, and (iv) otherwise affect the quality of

employment of Plaintiff, FLSA Collective Plaintiffs, and Class Members. At all relevant times,

employees could complain to JOSHUA BORENSTEIN regarding any of the terms of their

employment, and JOSHUA BORENSTEIN would have the authority to effect any changes to the

quality and terms of their employment. JOSHUA BORENSTEIN ensured that employees

effectively served customers and exercised functional control over the business and financial

operations of Corporate Defendant. JOSHUA BORENSTEIN had the power and authority to

supervise and control supervisors of Plaintiff, FLSA Collective Plaintiffs and Class Members and

could reprimand employees.

      8.       Individual Defendant ORLY GOTTESMAN is an owner and a principal of

Corporate Defendant. ORLY GOTTESMAN exercised control over the employment terms and

conditions of Plaintiff, FLSA Collective Plaintiffs, and Class Members. ORLY GOTTESMAN

had and exercised the power and authority to (i) fire and hire, (ii) determine rate and method of

pay, (iii) set employee work schedules, and (iv) otherwise affect the quality of employment of

Plaintiff, FLSA Collective Plaintiffs, and Class Members. At all relevant times, employees could

complain to ORLY GOTTESMAN regarding any of the terms of their employment, ORLY

GOTTESMAN would have the authority to effect any changes to the quality and terms of their

employment. ORLY GOTTESMAN ensured that employees effectively served customers and

exercised functional control over the business and financial operations of Corporate Defendant.

ORLY GOTTESMAN had the power and authority to supervise and control supervisors of

Plaintiff, FLSA Collective Plaintiffs and Class Members and could reprimand employees.




                                               3
           Case 1:21-cv-00472-JPC Document 1 Filed 01/19/21 Page 4 of 16




      9.       At all relevant times, Defendant, TASTEBUD MARKET LLC d/b/a MODERN

BREAD AND BAGEL, d/b/a ARBA, was and continues to be an “enterprise engaged in

commerce” within the meaning of the FLSA and NYLL and the Regulations thereunder.

      10.      Defendants operate two (2) restaurants in New York, located at:

               a. “Modern Bread and Bagel” – 472 Columbus Avenue, New York, NY 10024;

                  and

               b. “Arba” - 472 Columbus Avenue, New York, NY 10024

                  (collectively the “Restaurants”).

      11.      Corporate Defendant, TASTEBUD MARKET LLC d/b/a MODERN BREAD

AND BAGEL, d/b/a ARBA, operate the Restaurants as a single integrated enterprise, under the

control of Individual Defendants JOSHUA BORENSTEIN and ORLY GOTTESMAN.

Individual Defendants own and operate Corporate Defendant. Specifically, the Restaurants are

engaged in related activities, share common ownership and have a common business purpose.

Attached hereto as Exhibit A (Modern Bread and Bagel and Arba Article) is a screenshot

taken from an article that shows that both Modern Bread and Bagel and Arba are a single

integrated enterprise. This article mentions that: “By day, enjoy the brunch menu at Modern Bread

and Bagel; by night, that open, airy, and welcoming brunch café will transform into an elegant,

candlelit Mediterranean restaurant called Arba. Two restaurants, two menus, two aesthetics, two

executive chefs, and the same owners: Orly Gottesman and her husband, Josh Borenstein.” See

Exhibit A.

               a. Both Restaurants operate out of the same location 472 Columbus Avenue, New

                  York, NY 10024. It is a café, Modern Bread and Bagel, in the morning and a




                                                4
           Case 1:21-cv-00472-JPC Document 1 Filed 01/19/21 Page 5 of 16




                    restaurant, Arba, in the evening. See Exhibit B (Picture of Front of

                    Restaurant).

                b. Both Restaurants are owned and operated by Individual Defendant JOSHUA

                    BORENSTEIN, and share the same premise name, TASTEBUD MARKET

                    LLC. See Exhibit C (Liquor License).

                c. Both Restaurants have similar websites in terms of layout, and even refer to

                    each other as our sister restaurant on their respective websites. See Exhibit D

                    (Modern Bread and Bagels Webpage) and Exhibit E (Arba Webpage).

                d. All the Restaurants’ menus are similar glutton free Kosher dishes.

                e. Both Restaurants jointly sell one (1) common gift card that is available for use

                    at both Restaurant locations. See Exhibit F (Gift Card Webpage).

        12.     Plaintiff has fulfilled all conditions precedent to the institution of this action and/or

such conditions have been waived.

        13.     At all relevant times, the work performed by Plaintiff, FLSA Collective Plaintiffs

and Class members were directly essential to the businesses operated by Defendants.

                       FLSA COLLECTIVE ACTION ALLEGATIONS

        14.     Plaintiff brings claims for relief as a collective action pursuant to FLSA Section l

6(b), 29 U.S.C. § 216(b), on behalf of all non-exempt employees, (including but not limited to

delivery persons, waiters, servers, hosts, bartenders, barbacks, bouncers, porters, runners, busboys,

food preparers, cooks, and dishwashers) employed by Defendants on or after the date that is six

years before the filing of the Complaint in this case as defined herein ("FLSA Collective

Plaintiffs").

        15.     At all relevant times, Plaintiff and other FLSA Collective Plaintiffs are and have



                                                   5
            Case 1:21-cv-00472-JPC Document 1 Filed 01/19/21 Page 6 of 16




been similarly situated, have had substantially similar job requirements and pay provisions, and

are and have been subjected to Defendants’ decisions, policies, plans, programs, practices,

procedures, protocols, routines, and rules, all culminating in a willful failure and refusal to pay

them the proper minimum wage and the proper overtime premium at the rate of one and one half

times the regular rate for work in excess of forty (40) hours per workweek. The claims of Plaintiff

stated herein are essentially the same as those of other FLSA Collective Plaintiffs.

       16.      The claims for relief are properly brought under and maintained as an opt-in

collective action pursuant to §16(b) of the FLSA, 29 U.S.C. 216(b). The FLSA Collective Plaintiffs

are readily ascertainable. For purposes of notice and other purposes related to this action, their

names and addresses are readily available from the Defendants. Notice can be provided to FLSA

Collective Plaintiffs via first class mail to the last address known to Defendants.

                      RULE 23 CLASS ALLEGATIONS – NEW YORK

       17.      Plaintiff brings claims for relief pursuant to the Federal Rules of Civil Procedure

(“FRCP”) Rule 23, on behalf of all non-exempt employees, (including but not limited to delivery

persons, waiters, servers, hosts, bartenders, barbacks, bouncers, porters, runners, busboys, food

preparers, cooks, and dishwashers) employed by Defendants at the Restaurants on or after the date

that is six years before the filing of the Complaint in this case as defined herein (the “Class

Period”).

       18.      All said persons, including Plaintiff, are referred to herein as the “Class.” The Class

members are readily ascertainable. The number and identity of the Class members are

determinable from the records of Defendants. The hours assigned and worked, the title of the

position held, and rates of pay for each Class member are also determinable from Defendants’

records. For purposes of notice and other purposes related to this action, their names and addresses



                                                  6
          Case 1:21-cv-00472-JPC Document 1 Filed 01/19/21 Page 7 of 16




are readily available from Defendants. Notice can be provided by means permissible under FRCP

23.

       19.     The proposed Class is so numerous that a joinder of all members is impracticable,

and the disposition of their claims as a class will benefit the parties and the Court. Although the

precise number of such persons is unknown because the facts on which the calculation of that

number rests presently within the sole control of Defendants, there is no doubt that there are more

than forty (40) members of the Class.

       20.     Plaintiff’s claims are typical of those claims that could be alleged by any member

of the Class, and the relief sought is typical of the relief, that would be sought by each member of

the Class in separate actions. All the Class members were subject to Defendants’ corporate

practices of (i) failing to pay overtime premium at the rate of one and one half times the regular

rate for work in excess of forty (40) hours per workweek due to a fixed salary, (ii) failing to pay

spread of hours premium, (iii) failing to provide Class members with proper wage statements with

every payment of wages, and (iv) failing to properly provide wage notices to Class members, at

date of hiring and dates of all wage changes, per requirements of the NYLL.

       21.     Defendants’ corporate-wide policies and practices affected all Class members

similarly, and Defendants benefited from the same type of unfair and/or wrongful acts as to each

Class member. Plaintiff and other Class members sustained similar losses, injuries and damages

arising from the same unlawful policies, practices and procedures.

       22.     Plaintiff is able to fairly and adequately protect the interests of the Class and have

no interests antagonistic to the Class. Plaintiff is represented by attorneys who are experienced and

competent in both class action litigation and employment litigation, and have previously

represented plaintiffs in wage and hour cases.



                                                 7
          Case 1:21-cv-00472-JPC Document 1 Filed 01/19/21 Page 8 of 16




       23.     A class action is superior to other available methods for the fair and efficient

adjudication of the controversy – particularly in the context of the wage and hour litigation where

individual class members lack the financial resources to vigorously prosecute a lawsuit against

corporate defendants. Class action treatment will permit a large number of similarly situated

persons to prosecute common claims in a single forum simultaneously, efficiently, and without the

unnecessary duplication of efforts and expense that numerous individual actions engender.

Because losses, injuries and damages suffered by each of the individual Class members are small

in the sense pertinent to a class action analysis, the expenses and burden of individual litigation

would make it extremely difficult or impossible for the individual Class members to redress the

wrongs done to them. On the other hand, important public interests will be served by addressing

the matter as a class action. The adjudication of individual litigation claims would result in a great

expenditure of Court and public resources; however, treating the claims as a class action would

result in a significant saving of these costs. The prosecution of separate actions by individual

members of the Class would create a risk of inconsistent and/or varying adjudications with respect

to the individual members of the Class, establishing incompatible standards of conduct for

Defendants and resulting in the impairment of class members’ rights and the disposition of their

interests through actions to which they were not parties. The issues in this action can be decided

by means of common, class-wide proof. In addition, if appropriate, the Court can, and is

empowered to, fashion methods to efficiently manage this action as a class action.

       24.     Defendants and other employers throughout the state violate the NYLL. Current

employees are often afraid to assert their rights out of fear of direct or indirect retaliation. Former

employees are fearful of bringing claims because doing so can harm their employment, future

employment, and future efforts to secure employment. Class actions provide class members who



                                                  8
          Case 1:21-cv-00472-JPC Document 1 Filed 01/19/21 Page 9 of 16




are not named in the Complaint a degree of anonymity, which allows for the vindication of their

rights while eliminating or reducing these risks.

       25.      There are questions of law and fact common to the Class which predominate over

any questions affecting only individual class members, including:

             a) Whether Defendants employed Plaintiff and the Class members within the meaning

                of the New York law;

             b) What are and were the policies, practices, programs, procedures, protocols and

                plans of Defendants regarding the types of work and labor for which Defendants

                did not properly pay Plaintiff and the Class members;

             c) At what common rate, or rates subject to common methods of calculation, were and

                are Defendants required to pay Plaintiff and the Class members for their work;

             d) Whether Defendants properly notified Plaintiff and the Class members of their

                hourly rates and overtime rates;

             e) Whether Defendants properly compensated Plaintiff and Class members the proper

                overtime compensation under the NYLL;

             f) Whether Defendants paid Plaintiff and Class members their spread of hours

                premium for days worked in excess of ten (10) hours per workday;

             g) Whether Defendants provided proper wage notice, at date of hiring and dates of all

                wage changes thereafter, to all non-exempt employees per requirements of the

                NYLL; and

             h) Whether Defendants provided proper wage statements for each pay period to

                Plaintiff and Class members, and whether those wage statements properly stated




                                                    9
         Case 1:21-cv-00472-JPC Document 1 Filed 01/19/21 Page 10 of 16




                Plaintiffs’ overtime compensation and spread of hours in accordance with the

                NYLL.

                                   STATEMENT OF FACTS

       26.      In or around January 2019, Plaintiff CANDIA was hired by Defendants to work as

a food preparer for Defendants’ Modern Bread and Bagel, located at 472 Columbus Avenue, New

York, NY 10024. In or around January 2020, Plaintiff was promoted to work as a cook for

Defendants’ at Modern Bread and Bagel. Plaintiff’s employment was terminated in or around

October 2020.

       27.      From the start of his employment until January 2020, Plaintiff CANDIA was

scheduled to work six (6) days per week from 6:00 a.m. to 4:00 p.m., for a total of sixty (60) hours

per week. From January 2020 until the end of his employment, Plaintiff CANDIA was scheduled

to work six (6) days per week for twelve (12) hours per day, for a total of seventy-two (72) hours

per week.

       28.      From the start of his employment until January 2020, Plaintiff CANDIA was paid

at a rate of sixteen dollars ($16) an hour. From January 2020 until the end of his employment,

Plaintiff CANDIA was paid a fixed salary of one thousand and two hundred fifty dollars ($1,250)

per week, regardless of actual hours worked.

       29.      From January 2020 until end of his employment, Plaintiff CANDIA was paid a

fixed weekly salary, regardless of how many hours he worked each workweek. However, there

was never any agreement that Plaintiff CANDIA’s fixed weekly salary was intended to cover the

overtime hours in excess of forty (40) that he worked. FLSA Collective Plaintiffs and Class

members were similarly paid on a fixed salary basis and were not compensated their overtime




                                                10
         Case 1:21-cv-00472-JPC Document 1 Filed 01/19/21 Page 11 of 16




premium of time and a half for all hours worked over forty (40), even though there was never any

agreement that their fixed salaries would cover overtime.

       30.     From January 2020 until end of his employment, Plaintiff CANDIA worked in

excess of ten (10) hours every workday, but he was not compensated his spread of hours premium.

FLSA Collective Plaintiffs and Class members worked similar hours that regularly exceeded ten

(10) hours per day and were not compensated their spread of hours premium.

       31.     Plaintiff CANDIA and Class members did not receive wage statements that were

in compliance with the NYLL. Plaintiff and Class members received fraudulent wage statements

that failed to accurately reflect the number of hours worked and their proper compensation.

       32.     Defendants failed to provide Plaintiff CANDIA and the Class members with wage

notices at hiring and at dates of all wage changes thereafter. Plaintiff did not receive wage notices

either upon being hired or upon wage changes since the date of hiring in violation of the NYLL.

       33.     Defendants knowingly and willfully operated their business with a policy of not

paying the proper overtime rate for hours worked in excess of forty (40) in each workweek due to

a fixed salary, to Plaintiff, FLSA Collective Plaintiffs and Class members.

       34.     Defendants knowingly and willfully operated their business with a policy of not

paying spread of hours premiums to Plaintiff and Class members, in violation of the NYLL.

       35.     Defendants knowingly and willfully operated their business with a policy of not

providing proper wage statements as required under the NYLL.

       36.     Defendants knowingly and willfully operated their business with a policy of not

providing proper wage notices to employees, at the beginning of employment and at dates of all

wage changes thereafter, pursuant to the requirements of the NYLL.




                                                 11
         Case 1:21-cv-00472-JPC Document 1 Filed 01/19/21 Page 12 of 16




       37.     Plaintiff retained Lee Litigation Group, PLLC to represent Plaintiff, FLSA

Collective Plaintiffs and Class members, in this litigation and have agreed to pay the firm a

reasonable fee for its services.

                                   STATEMENT OF CLAIM

                                             COUNT I

                  VIOLATION OF THE FAIR LABOR STANDARDS ACT

       38.     Plaintiff CANDIA realleges and reavers Paragraphs 1 through 37 of this class and

collective action Complaint as if fully set forth herein.

       39.     At all relevant times, Defendants were and continue to be employers engaged in

interstate commerce and/or the production of goods for commerce within the meaning of the

FLSA, 29 U.S.C. §§ 206(a) and 207(a). Further, Plaintiff and FLSA Collective Plaintiffs are

covered individuals within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

       40.     At all relevant times, Defendants employed Plaintiff and FLSA Collective Plaintiffs

within the meaning of the FLSA.

       41.     At all relevant times, Corporate Defendant had gross annual revenues in excess of

$500,000.

       42.     At all relevant times, Defendants had a policy and practice of failing to pay

overtime compensation at the statutory rate of time and one-half to Plaintiff and FLSA Collective

Plaintiffs for hours worked in excess of forty (40) hours per workweek.

       43.     Records, if any, concerning the number of hours worked by Plaintiff and FLSA

Collective Plaintiffs and the actual compensation paid to Plaintiff and FLSA Collective Plaintiffs

should be in the possession and custody of the Defendants. Plaintiff intends to obtain these records




                                                 12
         Case 1:21-cv-00472-JPC Document 1 Filed 01/19/21 Page 13 of 16




by appropriate discovery proceedings to be taken promptly in this case and, if necessary, will then

seek leave of Court to amend this Complaint to set forth the precise amount due.

       44.     Defendants failed to properly disclose or apprise Plaintiff and FLSA Collective

Plaintiffs of their rights under the FLSA.

       45.     As a direct and proximate result of Defendants’ willful disregard of the FLSA,

Plaintiff and FLSA Collective Plaintiffs are entitled to liquidated (i.e., double) damages pursuant

to the FLSA.

       46.     Due to the intentional, willful and unlawful acts of Defendants, Plaintiff and FLSA

Collective Plaintiffs suffered damages in an amount not presently ascertainable of unpaid

overtime, plus an equal amount as liquidated damages.

       47.     Plaintiff and FLSA Collective Plaintiffs are entitled to an award of their reasonable

attorneys’ fees and costs pursuant to 29 U.S.C. §216(b).

                                             COUNT II

                      VIOLATION OF THE NEW YORK LABOR LAW

       48.     Plaintiff CANDIA realleges and reavers Paragraphs 1 through 47 of this class and

collective action Complaint as if fully set forth herein.

       49.     At all relevant times, Plaintiff and Class members were employed by the

Defendants within the meaning of the NYLL, §§2 and 651.

       50.     Defendants willfully violated Plaintiff’s and Class members’ rights by failing to

pay them overtime compensation at the rate of not less than one and one-half times the regular rate

of pay for each hour worked in excess of forty (40) hours each workweek.

       51.     Defendants willfully violated Plaintiff and Class members’ rights by failing to pay

“spread of hours” premiums to them for each workday that exceeded ten (10) or more hours.



                                                 13
         Case 1:21-cv-00472-JPC Document 1 Filed 01/19/21 Page 14 of 16




       52.      Defendants failed to properly notify employees of their overtime pay rate, in direct

violation of the NYLL.

       53.      Defendants knowingly and willfully operated their business with a policy of not

providing proper wage statements as required by the NYLL. Defendants are required to provide

accurate and proper information on wage statements issued to employees in accordance with the

NYLL. Defendants failed to satisfy the requirements under the NYLL because they did not

accurately state the correct hourly rate, correct overtime rate, correct spread of hours rate, and all

hours worked.

       54.      Defendants knowingly and willfully operated their business with a policy of not

providing all non-exempt employees with proper wage notices, at date of hiring and at dates of all

wage changes thereafter, as required under the NYLL.

       55.      Due to the Defendants’ NYLL violations, Plaintiff and Class members are entitled

to recover from Defendants their unpaid overtime, spread of hour premiums, reasonable attorneys’

fees, liquidated damages, statutory penalties and costs and disbursements of the action, pursuant

to NYLL.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of himself, FLSA Collective Plaintiffs and Class

members, respectfully requests that this Court grant the following relief:

             a. A declaratory judgment that the practices complained of herein are unlawful under

                the FLSA and the NYLL;

             b. An injunction against Defendants and their officers, agents, successors, employees,

                representatives and any and all persons acting in concert with them as provided by




                                                 14
Case 1:21-cv-00472-JPC Document 1 Filed 01/19/21 Page 15 of 16




    law, from engaging in each of the unlawful practices, policies and patterns set forth

    herein;

 c. An award of unpaid overtime due to a fixed salary, due under the FLSA and the

    NYLL;

 d. An award of unpaid spread of hours premiums due under the NYLL;

 e. An award of statutory penalties as a result of Defendants failure to comply with

    NYLL wage notice and wage statement requirements;

 f. An award of liquidated and/or punitive damages as a result of Defendants’ willful

    failure to pay proper wage and overtime compensation, pursuant to 29 U.S.C. §

    216;

 g. An award of liquidated and/or punitive damages as a result of Defendants’ willful

    failure to pay proper wage and overtime compensation pursuant to the NYLL;

 h. An award of pre-judgment and post-judgment interest, costs and expenses of this

    action together with reasonable attorneys’ and expert fees and statutory penalties;

 i. Designation of Plaintiff as a Representative of the FLSA Collective Plaintiffs;

 j. Designation of this action as a Class Action pursuant to FRCP 23;

 k. Designation of Plaintiff as a Representative of Class; and

 l. Such other and further relief as this Court deems just and proper.




                                     15
         Case 1:21-cv-00472-JPC Document 1 Filed 01/19/21 Page 16 of 16




                                           JURY DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands trial by

jury on all issues so triable as of right by jury.



Dated: January 19, 2021

                                                          Respectfully submitted,
                                                          By:   /s/ C.K. Lee
                                                                C.K. Lee, Esq.

                                                          LEE LITIGATION GROUP, PLLC
                                                          C.K. Lee (CL 4086)
                                                          Anne Seelig (AS 3976)
                                                          148 West 24th Street, 8th Floor
                                                          New York, NY 10011
                                                          Tel.: 212-465-1188
                                                          Fax: 212-465-1181
                                                          Attorneys for Plaintiff,
                                                          FLSA Collective Plaintiff and the Class




                                                     16
